Title: To Thomas Jefferson from Benjamin Henry Latrobe, 25 November 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            Washington Novr. 25th. 1806.
                        

                        The difficulty of procuring a sufficient supply of freestone, of a quality suitable to the construction of the interior of the House of Representatives, and of its communications, which I stated and explained to you in my report of the 22nd. day of December 1805, has rendered the completion of the South wing of the Capitol, so that it could be occupied by the House during the approaching session, impracticable. All the parts of the work which depended on the covering of the building, and the construction of the Stone work have therefore necessarily been retarded, or postponed.—In order to prevent the disappointment thus occasioned, every encouragement was offered to the Quarriers to make extraordinary exertions. But the actual State of the Quarries, the manner in which the laboureres are hired & employed in them, and the limited prospect of supply to the public Works after the present Year, appear to have offered insuperable obstacles:—and the last Load which was wanted for the South wing, and which should have arrived in August was delivered only a few days ago.
                  In every other branch of labour and of materials we have been in Sufficient forwardness. The Carpenters work has for sometime waited for the progress of the Stonework: the roof was framed last winter; the sashes are made & glazed: the doors & shutters are in readiness to be put together: and all the work that could be fixed, is in its place. Stonecutters have been collected from distant parts of the Union who have often been set to work on parts of the building that might have been postponed to another season, for want of freestone. All the building stone which will be wanted is on the spot:—and the sand & lime required for the plaistering has been procured; and in no other material or preparation have we been deficient.—
                  Under circumstances so entirely beyond the controul of those to whom you have committed the charge of the public Works,—it has not been possible, that the request of the House of Representatives, urged by your constant attention to the means of its accomplishment, could be complied with.—And when it is considered, that this infant establishment has none of the means of extraordinary exertions which are to be found in great & populous cities,—that for almost every material we use, we are dependent upon distant places;—for our lime on the new England States,—for our Lumber on the Delaware & the Eastern Shore of the Chesapeak,—for our iron on Pennsylvania; for many other articles for which there is no demand here, excepting for the supply of the public buildings, on Baltimore & Philadelphia—and that even for our freestone, the most important article in the work, the wants of the public buildings are not sufficient to encourage the employment of much capital and labour in the quarries, when all this is considered,—it will not appear surprizing that the most reasonable calculations as to time, and estimates as to expense, are disappointed.—Rough building stone, bricks & Sand are to be procured in sufficient quantity, of excellent quality,—and on reasonable notice;—but of every other article provision must be made a considerable time beforehand, and from distant sources.
                  In answer to a letter from the Chairman of the Committee of the House of Representatives to whom your message relative to the public buildings was referred,—dated December 30th 1804 I stated that the sum required at that time for the complete erection of the South wing was 109.100 and of the Recessed part of the House....25.200
                  
                  $ 134.300.–
                  An appropriation was made in January 1805 for the completion of the South wing of 
                  
                     
                        
                           
                           
                           110.000
                        
                        
                           and in 1806, a further appropriation of 
                           
                               
                                  40.000
                           
                        
                        
                           was granted
                           Total
                           
                              150.000
                           
                        
                        
                           
                               The Accounts of the buildings cannot be collected & made up at present,—but from a general view of them, with which the Superintendent of the City has politely favoured me, there appears to be still applicable to the South wing of the Capitol the sum of 
                           11.000
                        
                        
                           To this sum must be added the amount of materials purchased for the roof of the North wing in order to be able to finish the new roof without delay & the necessary Glass for repairs which was bought in consequence of the Act prohibiting the importation of Glass from England, & the difficulty of procuring it from Germany
                           
                              
                                  5.000
                           
                        
                        
                           
                           Total
                           16.000
                        
                     which being deducted from the above appropriations leaves a balance of Dolls 134.000 being the sum already expended on the South wing, out of the appropriation of 150.000 dollars.
                  There still remains to be finished the upper part of the Recess, and its roof,—the covering of the roof, all the plaistering,—and inconsiderable part of the Stonecutting,—part of the Carpenters work,—the painting—and all the smaller works and fixings required in the ultimate finishing.
                  Independently of the difficulty of accurately estimating any work in the progressive state in which it was in the year 1804, the excess in the estimate is to be accounted for, from (the rise in) the price of many of our materials, especially freestone,—and also of our Labor in different branches,—from the charge of contingencies not included in the building estimate,—and from the expensive exertions we have made in the present Year.
                  To compleat the work on the South wing, I respectfully suggest, that in addition to the money in hand a further appropriation will be necessary; and as there cannot now exist a doubt but that the House will be ready before the next session of Congress, I also beg leave to state, that the numerous committee rooms and offices, together with the encreased size and altered form of the house, will require a special appropriation for furnishing the same, and supplying the necessary Stoves & fireplaces.—
                  
                     North wing. In my report of December 22d 1805, I stated the result of a careful survey of the North wing of the Capitol. Towards the close of the Session, a large part of the ceiling of the central Lobby fell down. The whole of the plaistering of that ceiling has been removed. It was found to be in a very dangerous state, and on examination of the plaistering of the Dome of the Staircase it was judged prudent to take down all the ornamental part of the ceiling, and part of the ceiling itself, & to receil it. The whole of the ceiling of the Senate Chamber has also been removed, and new lathing & plaistering put in its place. The plaistering of the columns which were burst, has also been secured. The other ceilings are judged to be perfectly safe for the present. 
                  Many attempts have been made during the last season to prevent the leakage of the Gutters and of the Sky lights. But as the lead of the gutters is coated with Tar & sand, it is not only almost impossible to discover the place of the leaks, but also when discovered, to cure them. To take up the gutters without breaking up the whole roof its peculiar construction rendered very difficult; and besides, unless at the same time its whole form had been altered, it would have been an useless expense.—
                  The necessity of accommodating both Houses in the same Wing, has therefore prevented any attempt of this kind,—for should a heavy rain have occurred during the operation, the destruction of the plaistering of the Walls and of the ceiling would have been such, as to have occasioned enormous expense in useless repairs, and perhaps have endangered the accommodation of one or both houses of congress, during the present session.
                  It being however ascertained by the present state of the South wing of the Capitol, that it will certainly be finished before the next session of congress, I have to lay before you, agreeably to your requisition, a plan of the alterations which may be made in the North wing so as to adapt it, not only to the ample accommodation of the Senate and of its Committees and officers,—but also of the Judiciary of the United States, without any addition to the Body of the building.—
                  The principle of the proposed alteration is this; to appropriate the whole of the lower, or Basement story to the use of the Judiciary,—by making the centre door of the North front, the entrance, shutting up the communication of the centre Lobby with the Greatstairs—and raising the floor of the Senate chamber to the principal floor, on the level of the Bases of the external Pilasters.—The Door & vestibule in the East front, the great stairs, and the whole of the upper part of the building, to be for the occupancy & use of the Senate.
                  The Judiciary branch of Government would then have the following accommodations:—
                  
                     
                        
                           
                               A Court room, on the present floor of the Senate Chamber
                           }
                        
                     
                  
                  A Grand jury room,
                  Two Jury rooms,
                  The Office of the Clerk of the Supreme Court.
                  The Office of the Clerk of the Circuit Court.
                  The Senate of the United States would have its door of Entrance in the Recess on the East front as at present. The great stairs would be in the great Elliptical area in which the stairs now are.
                  The Senate chamber would be over the Court room,—being carried up through the upper story now entirely unfinished and useful only for Lumber.
                  Three Committee rooms would occupy the North front.
                  The Lobby of the house to the South of the Senate Chamber, &
                  The Secretary’s Office would be on the East front.
                  The Library would retain its present situation with Alteration of its form. Above the Committee rooms three other rooms would be on the North front which may be occupied by the Records, and over the office of the Secretary would be the Lodging of the assistant door keeper.
                  On the ground floor would be an internal Court & Privies, and every apartment, and stairs would be perfectly light.
                  These arrangements are very fully explained by the drawings herewith submitted, in which the parts to be added or removed are distinctly pointed out. The ease with which they may be made considering their extent, and the great additional accommodation they will afford, is very evident.— No Wall is proposed to be pulled down, nor even cut, but in detached parts of no consequence to its solidity.—And I must here remark that the external and internal Walling has been most faithfully performed, and that the Walls are capable of resisting and bearing any stress or pressure proposed to be put upon them. 
                  On the other hand the plaisterers work, is universally bad, & scarcely adheres even to the brick Walls, and the Carpenters work is not only rotten, but injudiciously and insecurely put together.
                  Therefore, if no alteration of arrangement were proposed,—the whole of what is proposed to be taken away by the present design, would necessarily be taken away for the sake of security, much of it immediately, and all of it in the course of a few years;—as soon as the convenience of the Legislature would permit. The expense of the proposed arrangements will therefore be comparitively small, when the necessary expense of repair is deducted.
                  In making these alterations & repairs there will be the advantage of working under cover of the present roof, an advantage of very great importance, both in point of expense and of expedition, and the work never being soaked by the rain, will soon lie dry & the house fit for occupation: I respectfully submit to you the following plan for proceeding in the execution of this proposal.
                  As soon as the Session is ended, March 4th 1807, the whole of the Eastern side of the house,—including the E. Vestibule, the small & great stair case,—the central Lobby—the north Vestibule & the Senate chamber shall be taken in hand, and the alterations made with all possible speed.
                  The Library & all the West apartments shall remain untouched, and shall be occupied by the Senate at their next session of 1807—1808.— I have not the smallest hesitation in saying that the whole Eastern part of the House will be finished in 1808 so as to be occupied at the session beginning in that year.—
                  The Western apartments may then be altered & can easily be finished in one season. Each half of the roof can be separately altered, and rebuilt on a plan perfectly secure. In 1809-1810 the whole wing will be completed.
                  
                     
                        
                           Estimate of expenditures proposed to finish the South wing for the occupancy of Congress previous to the next session. 
                           
                        
                        
                           independently of the money in hand
                           25.000
                        
                        
                           furnishing the same
                           20.000
                        
                        
                           Towards altering the Eastside of the North wing
                           50.000
                        
                        
                           Contingencies
                           
                              5.000
                           
                        
                        
                           Total
                           $100 000
                        
                     
                  
                  President’s house.
                  At the close of the last season there remained unexpended of the funds assigned to the other public buildings the sum of $6.255. 92/100.
                  The whole of this sum has been exhausted in completing the erection of the domestic offices of the President’s house, in building a stable in addition to them, and in a great variety of small repairs and improvements which are perpetually required in and about so extensive and unfinished a building.
                  The inconvenience which has been hitherto suffered for want of stables, and which still arises from the want of carriage houses near the President’s house is not inconsiderable.—The range of offices on each wing has added something to the accommodation of the president, but they are still unfinished, and imperfect, and the balance of former appropriations was not sufficient even to construct the covered approach to them, which is intended to form the south front, not only for convenience, but the decency of their appearance.—
                  But independently of the addition of a Carriage house, a fund will be wanted to pay the current expenses of repairs & minor improvements for the next year, and to Settle the Current accounts: the sum of 5.000 Dollars would be required for that purpose. Should it be agreed to add the carriage house proposed, and to dress the grounds around the house preparatory to their being planted and enclosed permanently an additional appropriation proportioned to what shall be proposed would of course be necessary.
                  I am, Sir, with high respect Yr. faithfully
                        
                            B Henry Latrobe
                     
                        
                    
   Note. In my report of the 22d December 1805 by an error of Clerkship, for which I cannot now account, the estimated expense of the Recess is set down at only 13.000, instead of 25.200 Dolls as stated in my letter of the 30th Decr. 1804, from which this item was copied: On reference to my original estimate which I have reexamined the sum ought certainly to have been $25.200.

                  
    I must observe that the finishing of the Capitals of the Columns of the house of Representatives will be the work of few years to come,—the time of finishing them will depend on the number of artists which can be procured.

               